DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 10/25/2021, have been received and made of record. In response to the most recent Office Action, dated 03/31/2021, claims 2, 4, 5, 7, 11, 13-15, 17 and 19 have been amended, and claims 1, 9, 10, 12 and 16 have been cancelled. The claims have been amended to incorporate the indicated allowable subject matter in the most recent Office Action. 

Allowable Subject Matter
Claims 2-8, 11, 13, 14, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the matrix converter system further includes a reactive current generator that is configured to generate a reactive current reference as a function of the estimated output voltage and back electromotive frequency (EMF) of the controllable generator, wherein the reactive current reference is used to determine an input current reference that is provided to the MPC and used to avoid saturation of the matrix converter.

Regarding claim 5, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the matrix converter system is further configured to receive an output voltage reference, wherein the output voltage reference is obtained based on a system input, the matrix Claims 2, 3 and 6-8 depend upon claim 5.

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein determination of the predicted estimated input current is a function of the present input current as sampled, the present input voltage as sampled, and characteristics of the generator. Claim 11 depends upon claim 13.

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests generating a reactive current reference as a function of the estimated output voltage and back electromotive frequency (EMF) of the controllable generator; determining the input current reference as a function of the reactive current reference; and using the input current reference to avoid saturation of the matrix converter.

Regarding claim 15, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the matrix converter system applying proportional integral processing to the difference between magnitude of the output voltage reference and magnitude of the output voltage; determining an active current reference based on the proportional integral processing; determining the input current reference as a function of the active current reference; and using the input current reference to regulate the output voltage.

Regarding claim 19, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests determining an input reference current that is a function of at least one of a reactive current reference and an active current reference, wherein: when the input current reference is a function of the reactive current reference, the reactive current reference is determined as a function of the estimated output voltage and back electromotive frequency (EMF) of the controllable generator, when the input current reference is a function of the active current reference, the active current reference is determined as a function of proportional integral processing applied to the difference between magnitude of a voltage reference received as a system input and magnitude of the output voltage. Claims 17-18 and 20 are dependent upon claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839